UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 Form10-K þ ANNUAL REPORT PURSUANT TO SECTION13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the fiscal year ended January 2, 2010 OR o TRANSITION REPORT PURSUANT TO SECTION13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission File Number: 000-52059 PGT, Inc. (Exact name of registrant as specified in its charter) Delaware 20-0634715 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification No.) 1070 Technology Drive North Venice, Florida (Address of principal executive offices) 34275 (Zip Code) Registrant’s telephone number, including area code: (941)480-1600 Former name, former address and former fiscal year, if changed since last report:Not applicable Securities registered pursuant to Section12(b) of the Act: Title of Each Class Name of Exchange on Which Registered Common stock, par value $0.01per share NASDAQ Global Market Securities registered pursuant to Section12 (g)of the Act:None . Indicate by check mark if the registrant is a well-known seasoned issuer, as defined in Rule405 of the Securities Act.Yes o Noþ Indicate by check mark if the registrant is not required to file reports pursuant to Section13 or Section15(d) of the Exchange Act.Yes o No þ Indicate by check mark whether the registrant (1)has filed all reports required to be filed by Section13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12months (or for such shorter period that the registrant was required to file such reports), and (2)has been subject to such filing requirements for the past 90days.Yes þ No o Indicate by check mark if disclosure of delinquent filers pursuant to Item405 of RegulationS-K is not contained herein, and will not be contained, to the best of registrant’s knowledge, in definitive proxy or information statements incorporated by reference in PartIII of this Form10-K or any amendment to this Form10-K. o Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See definition of “accelerated filer,” “large accelerated filer” and “smaller reporting company” in Rule12b-2 of the Exchange Act. Large accelerated filer o Accelerated filer o Non-accelerated filer þ Smaller reporting company o (Do not check if a smaller reporting company) Indicate by check mark whether the registrant is a shell company (as defined by Rule12b-2 of the Exchange Act).Yes o No þ The aggregate market value of the registrant’s common stock held by non-affiliates of the registrant as of July 2, 2009 was approximately $23,261,535 based on the closing price per share on that date of $1.54 as reported on the NASDAQ Global Market. The number of shares of the registrant’s common stock, par value $0.01, outstanding as of March 16, 2010 was 54,005,439. DOCUMENTS INCORPORATED BY REFERENCE Portions of the Company’s Proxy Statement for the Company’s 2010 Annual Meeting of Stockholders are incorporated by reference into PartIII of this Form10-K. PGT, INC. Table of Contents to Form10-K Page PARTI Item1. Business 2 Item1A. Risk Factors 6 Item1B. Unresolved Staff Comments 10 Item2. Properties 10 Item3. Legal Proceedings 10 Item4. Reserved 11 PARTII Item5. Market for Registrant’s Common Equity, Related Stockholder Matters and Issuer Purchases of Equity Securities 11 Item6. Selected Financial Data 12 Item7. Management’s Discussion and Analysis of Financial Condition and Results of Operation 14 Item7A. Quantitative and Qualitative Disclosures About Market Risk 31 Item8. Financial Statements and Supplementary Data 32 Item9. Changes in and Disagreements with Accountants on Accounting and Financial Disclosure 67 Item9A. Controls and Procedures 67 Item9B. Other Information 69 PARTIII Item10. Directors, Executive Officers and Corporate Governance 69 Item11. Executive Compensation 71 Item12. Security Ownership of Certain Beneficial Owners and Management and Related Stockholder Matters 71 Item13. Certain Relationships and Related Transactions, and Director Independence 71 Item14. Principal Accounting Fees and Services 71 PARTIV Item15. Exhibits, Financial Statement Schedules 71 Subsidiaries Consent of Ernst & Young LLP Written Statement Pursuant to Section 302 Written Statement Pursuant to Section 302 Written Statement Pursuant to Section 906 PARTI Item1. BUSINESS GENERAL DEVELOPMENT OF BUSINESS Description of the Company We are the leading U.S.manufacturer and supplier of residential impact-resistant windows and doors and pioneered the U.S.impact-resistant window and door industry. Our impact-resistant products, which are marketed under the WinGuard®, PremierVue ™ and PGT Architectural Systems brand names, combine heavy-duty aluminum or vinyl frames with laminated glass to provide protection from hurricane-force winds and wind-borne debris by maintaining their structural integrity and preventing penetration by impacting objects. Impact-resistant windows and doors satisfy increasingly stringent building codes in hurricane-prone coastal states and provide an attractive alternative to shutters and other “active” forms of hurricane protection that require installation and removal before and after each storm. Combining the impact resistance of WinGuard with our insulating glass creates energy efficient windows that can significantly reduce cooling and heating costs.We also manufacture non-impact resistant products in both aluminum and vinyl frames including our new SpectraGuard ™ line of products launched over the past two years.Our current market share in Florida, which is the largest U.S.impact-resistant window and door market, is significantly greater than that of any of our competitors. The geographic regions in which we currently operate include the Southeastern U.S., the Gulf Coast, the Caribbean, Central America and Canada. We distribute our products through multiple channels, including over 1,300 window distributors, building supply distributors, window replacement dealers and enclosure contractors. This broad distribution network provides us with the flexibility to meet demand as it shifts between the residential new construction and repair and remodeling end markets. We operate manufacturing facilities in North Venice, Florida and in Salisbury, North Carolina, which produce fully-customized windows and doors. We are vertically integrated with glass tempering and laminating facilities in both states, which provide us with a consistent source of impact-resistant laminated glass, shorter lead times, and lower costs relative to third-party sourcing. Our facility in Lexington, North Carolina is vacant and subsequent to January 2, 2010 is being marketed for sale. History Our subsidiary, PGT Industries, Inc., was founded in 1980 as Vinyl Technology, Inc.
